Regarding the rejection of claim 1, Applicant argues that Deng fails to disclose feature of claim 1 because “Deng describes... RRC packets with control signaling are integrity protected over a DRB between a Donor base station (DeNB) and a relay node (RN)” (page 11).
However, the Examiner respectfully disagrees. Deng discloses “the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished” (paragraph [0033]). Deng also teaches an embodiment the terminal maybe an RN or UE (paragraph [0032], [0041]). Paragraph [0036] clearly teaches radio activation of user plane integrity protection with UE “the integrity protection configuration information is activating the integrity protection of one (or more) data radio bearers then the UE or the RN obtains a key by which the user plane performs the integrity protection according to the integrity protection algorithm”
Based on Deng’s paragraph [0006], Applicant asserts “Deng reference describes that only an encryption algorithm, instead of integrity protection, is performed on the DRB when there is no relay node between the eNB and UE” (page 12).
The Examiner submits that paragraph [0006] discloses features illustrated by FIG. 1 which refers to “existing network” (paragraph [0004]) and is not Deng’s invention which is much different from what Applicant asserts. For Example, Deng discloses “a radio connection is reestablished between the base station (eNB) and the terminal” (par [0031]). The integrity protection configuration information is activating the integrity protection of one (or more) data radio bearers then the UE or the RN obtains a key by which the user plane performs the integrity protection according to the integrity protection algorithm” (par [0036])
Applicants cites paragraphs [0046] which strictly discloses communication messages between an RN and Donor-eNB and asserts that Deng only describes integrity protected over DRB between Donor base station DeNB and a relay node (RN) (pages 12-13).
“the Donor-eNB manages the RN like MANAGING A COMMON USER EQUIPMENT” (paragraph [0045]) and “The first embodiment is applied to the reestablishment process of the RN, if the DRB established by THE COMMON USER EQUIPMENT also needs to apply the integrity protection, THE EMBODIMENT IS ALSO SUITABLE FOR THE COMMON USER EQUIPMENT” (par [0061]). Clearly, the role of RN is the same as a common UE.
Applicant also argues Deng does not disclose “user plane data from IP packets”, however, the Examiner submits that such feature is disclosed by Lee (paragraph [0013], [0014]).
Applicants argues that Lee teaches way from integrity protection because Lee’s paragraph [0087] recites “Integrity is not controlled between the client device 202 and the access node 204 in 4G user-plane messages.” (page 13-14)
However, the Examiner submits that the cited text refers to the feature of FIG. 2 which denotes as “prior-art”. In other words, Lee is discussing shortcomings of the 4G system and not what Lee promotes. On the other hand, Lee teaches integrity of a user plane  (e.g., par [0160]).
Therefore, the argument is not persuasive.
The arguments on page 14-15 do not raise any new issues and have been found unpersuasive above, therefore, “improper hindsight” argument is also unpersuasive.
Arguments against claims 9, 10-13, 14, 15-17, 21-22 are based on the arguments that have been addressed above are, therefore, also unpersuasive.


/QUOC THAI N VU/               Primary Examiner, Art Unit 2642